Citation Nr: 0924081	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-35 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder.  

2. Entitlement to service connection for a heart disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1969 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2007, the Veteran withdrew his request for a 
Board hearing.  In June 2008, the Veteran withdrew for the 
appeal the claims of service connection for headaches and 
neck disability. 

The claim of service connection for a psychiatric disorder to 
include posttraumatic stress disorder is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Heart disease, namely, coronary artery disease and 
hypertension, was not affirmatively shown to have been 
present in service; heart disease, coronary artery disease 
and hypertension, was not manifest to a compensable degree 
within one year of separation from service; and the heart 
disease, coronary artery disease and hypertension, first 
documented after service beyond the one-year presumptive 
period for heart disease as a chronic disease, is unrelated 
to an injury or disease or event of service origin.




CONCLUSION OF LAW

Heart disease, namely, coronary artery disease and 
hypertension, was not incurred in or aggravated by service 
and service connection for heart disease, coronary artery 
disease and hypertension, may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively. See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for heart disease, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
April 2005.  The Veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the effective date of a claim and the degree of 
disability assignable).  

As for VCAA notice of the provisions for the effective date 
of a claim and the degree of disability assignable, as the 
VCAA notice was not provided in a separate VCAA letter and 
came after the initial adjudication, the notice was deficient 
as to content and timing.  As the claim of service connection 
for heart disease is denied, no effective date or disability 
rating can be assigned as a matter of law and the content and 
timing error did not affect the essential fairness of the 
adjudication of the claim of service connection, and error is 
harmless. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.

As the medical evidence does not suggest a nexus between 
heart disease and service and in the absence of credible 
evidence of continuity of symptomatology, there is possible 
association with service.  For these reasons, a VA medical 
examination or medical opinion is not necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for cardiovascular disease, including 
hypertension, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service treatment records show that on entrance 
examination the Veteran denied having any heart abnormality.  
The heart and vascular evaluations were normal and the blood 
pressure reading was 120/80.  The remainder of the service 
treatments records contain no complaint, finding, history, 
treatment, or diagnosis of heart disease, including coronary 
artery disease or hypertension.  On separation examination, 
the Veteran denied having any heart abnormality.  The heart 
and vascular evaluations were normal and the blood pressure 
reading was 124/78.  Heart disease was not listed in the 
summary of defects or diagnoses. 

After service, the Veteran's claim of service connection was 
received by VA in April 2005. 



Records of Social Security Administration show that in March 
2003 history included coronary artery disease and bypass 
surgery in the 1990s.  In December 2005, the Veteran's spouse 
related the Veteran's drugs use in service to his heart 
problems. 

VA records show that in August 2004 the diagnoses were 
hypertension and ischemic heart disease with a history of a 
myocardial infraction and bypass surgery.  

In a statement in June 2008, the Veteran attributed his heart 
problems to tobacco use in service.  

Analysis

On the basis of the service treatment records, heart disease, 
namely, coronary artery disease and hypertension, was not 
affirmatively shown to have been present during service and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

Also there is no competent evidence either contemporaneous 
with or after service that heart disease was noted, that is, 
observed during service, and the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b), do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for presumptive service connection for heart disease as a 
chronic disease, after service, heart disease, manifested by 
coronary artery disease, was first diagnosed in the 1990s, at 
least 18 years after service and heart disease, manifested by 
hypertension, was first diagnosed in the 2004, over 20 years 
after service, and in each instance well beyond the one-year 
presumptive period following separation from service in 1972 
for manifestations of heart disease as a chronic disease 
under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 



As for service connection based on the initial diagnosis of 
heart disease after service under 38 C.F.R. § 3.303(d), heart 
disease, coronary artery disease and hypertension, is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis or the presence of 
the disability, therefore the determination as to the 
diagnosis or presence of the disability is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Although a layperson is competent to identify a simple 
medical condition, such as a broken leg, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the 
diagnosis of heart disease is not a simple medical condition 
like a broken leg because the diagnosis requires a detailed 
medical history, including the identification of risk 
factors, a physical examination, and diagnostic testing, 
which a lay person is not qualified to do. 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and medical 
causation, that is, medical evidence of an association or 
link between heart disease, first shown after service, and an 
injury, disease, or event in service, where a lay assertion 
on medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.  And there is no competent medical 
evidence of medical causation, that is, medical evidence of 
an association or link between heart disease, first shown 
after service, and an injury, disease, or event in service.  

And in the absence of medical evidence suggesting a nexus 
between heart disease and an injury, disease, or event in 
service, and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is no required to provide a 
medical examination or obtain a medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for the lay statements of the Veteran and his spouse 
relating the Veteran's heart disease to tobacco use and drug 
use during service, the law prohibits service connection for 
a disease, resulting from the abuse of drugs.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.301(a).  And for a claim filed after June 
9, 1998, such as the Veteran's claim, a disability will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to the use of tobacco 
products during service.  38 U.S.C.A. § 1103.  

To the extent the Veteran otherwise relates heart disease to 
an injury, disease, or event in service, where, as here, 
there is a question of medical causation, as explained above, 
competent medical evidence is required to substantiate the 
claim.

As lay person, Veteran is not qualified through education, 
training, or experience to express an opinion of medical 
causation, that is, an association or link between heart 
disease and an injury, disease, or event in service.  For 
this reason, the Board rejects the Veteran's statements as 
favorable competent evidence to support the claim

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
where a lay assertion of medical causation is not competent 
medical evidence, and as there is no favorable competent 
medical evidence that heart disease, first diagnosed after 
service, was present during service or is otherwise related 
to an injury or disease or event of service origin, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for heart disease, coronary artery disease 
and hypertension, is denied.  


REMAND

The record includes a diagnosis of posttraumatic stress 
disorder and other psychiatric disorders to include 
depressive disorder, anxiety disorder and dysthymic disorder.  
As the psychiatric diagnoses arise from the same symptoms for 
which the Veteran seeks benefits, the diagnoses do not relate 
to entirely separate claims not yet filed by the Veteran.  
Rather, the diagnoses need to be been considered to determine 
the nature of the Veteran's current condition relative to his 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice on the 
claim of service connection for a 
psychiatric disorder other than 
posttraumatic stress disorder and develop 
the claim in accordance with the duty to 
assist.  38 C.F.R. § 3.159.  

2. Ask the Veteran for the date within 
three months of the in-service stressor, 
the suicide of a friend, while in 
Germany, and for additional information 
on any other in-service stressor, which 
he attributes to posttraumatic stress 
disorder.  



a). If the Veteran provides a date 
of the in-service stressor, ask the 
appropriate custodian of the Federal 
records to search the morning 
reports of the Service Battery, 1st 
Battalion, 75th Field Artillery for 
a personnel entry to verify the 
in-service stressor.  

b). If there is a negative response, 
notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 

c). If there is credible evidence 
that the in-service stressor 
occurred, afford the Veteran a VA 
examination, including psychological 
testing for PTSD, to determine 
whether it was at least as likely as 
not that the Veteran has 
posttraumatic stress disorder 
related to the identified in-service 
stressor.  

In formulating the opinion, the 
examiner is asked to consider 
that the term "at least as 
likely as not" does not mean 
"within the realm of 
possibility." Rather, it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is medically 
sound to find in favor of 
causation as it is to find 
against causation.

The claims folder must be made available 
for review by the examiner.





3. After the above development is 
completed, adjudicate the claim of 
service connection for a psychiatric 
disorder to include posttraumatic stress 
disorder.  If the benefit sought is 
denied, provided the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.
    
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


